[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Clark, Slip Opinion No. 2018-Ohio-4491.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-4491
                        DISCIPLINARY COUNSEL v. CLARK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Clark, Slip Opinion No.
                                   2018-Ohio-4491.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and
        former Code of Professional Responsibility for engaging in conduct
        involving dishonesty, fraud, deceit, or misrepresentation and engaging in
        conduct prejudicial to the administration of justice—Conditionally stayed
        six-month suspension.
    (No. 2018-0808—Submitted June 26, 2018—Decided November 8, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-001.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, John David Clark, of Canton, Ohio, Attorney
Registration No. 0068809, was admitted to the practice of law in Ohio in 1997. In
                             SUPREME COURT OF OHIO




December 2017, relator, disciplinary counsel, charged him with improperly
notarizing client signatures on multiple legal documents.             The Board of
Professional Conduct considered the case on the parties’ consent-to-discipline
agreement. See Gov.Bar R. V(16).
       {¶ 2} In the agreement, the parties stipulated that in 2014, Clark’s law firm
conducted an unrelated review of his client files. During that review, the law firm
discovered that over a seven-year period, Clark had engaged in at least eight
incidents of false notarization and/or backdating of clients’ legal documents. The
following three incidents are representative examples of Clark’s misconduct.
       {¶ 3} In 2006, Clark witnessed his clients sign a general warranty deed and
then notarized their signatures. However, he dated the document for five days in
the future to coincide with the property’s transfer date. He therefore falsely attested
to the date that his clients had signed the document and acknowledged their
signatures before him. In 2012, Clark e-mailed various documents to clients with
instructions to sign and return them. His e-mail also stated, “[D]o not worry about
the Notary Public.” After the clients returned the documents, Clark notarized their
signatures and thereby falsely represented that the documents had been personally
acknowledged before him. In 2013, two of Clark’s clients signed various trust-
related documents in his presence, and he signed the documents as a witness. But
Clark then backdated the documents and notarized the signatures on one of the
documents using the same false date. He therefore falsely attested to the date that
his clients had appeared before him to sign the documents.
       {¶ 4} The parties’ consent-to-discipline agreement identified five additional
incidents of false notarization. After the law firm discovered Clark’s misconduct,
he resigned from the firm and self-reported his actions to relator. The parties also
stipulated that Clark had expressed sincere remorse for his actions and apologized
to his former clients, that he had not received any additional fees as a result of his




                                          2
                                     January Term, 2018




misconduct, and that he believed he had engaged in the conduct for his clients’
convenience.
        {¶ 5} The parties stipulated that Clark violated DR 1-102(A)(4) and
Prof.Cond.R. 8.4(c) (both prohibiting a lawyer from engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation) and DR 1-102(A)(5) and
Prof.Cond.R. 8.4(d) (both prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice).1 In addition, the parties agreed that as
aggravating factors, Clark engaged in a pattern of misconduct and committed
multiple offenses. See Gov.Bar R. V(13)(B)(3) and (4). Stipulated mitigating
factors included the absence of prior discipline, full and free disclosures to the
board and a cooperative attitude toward the disciplinary proceedings, and a
reputation for good character. See Gov.Bar R. V(13)(C)(1), (4), and (5). As a
sanction, the parties jointly recommend that we impose a conditionally stayed six-
month suspension.
        {¶ 6} The board found that the consent-to-discipline agreement conforms to
the requirements of Gov.Bar R. V(16) and recommends that we adopt the
agreement in its entirety. In support of the recommended sanction, the board cited
Disciplinary Counsel v. Roberts, 117 Ohio St.3d 99, 2008-Ohio-505, 881 N.E.2d
1236, and Ohio State Bar Assn. v. Trivers, 123 Ohio St.3d 436, 2009-Ohio-5285,
917 N.E.2d 261.
        {¶ 7} In Roberts, an attorney signed a settlement release for two married
clients without their authority, notarized the clients’ purported signatures, and
asked his assistant to sign the release as a witness. In addition, the attorney changed
the dates on a document previously executed by the husband and then notarized the
husband’s signature, although the attorney had not witnessed the husband sign the


1
 Because two of the incidents occurred before February 1, 2007, the effective date of the Rules of
Professional Conduct, relator charged Clark under both the former Code of Professional
Responsibility and the current Rules of Professional Conduct.




                                                3
                             SUPREME COURT OF OHIO




document. We noted that “[w]hen a lawyer notarizes a signature knowing that it is
forged, and especially when the lawyer commits the forgery, an actual suspension
is warranted.” Id. at ¶ 15. However, “[f]ailing to properly notarize a document
* * * may warrant a lesser sanction depending on the presence of mitigating
factors,” and “[a] public reprimand will issue if the lawyer does nothing improper
in addition to notarizing a signature affixed outside the lawyer’s presence.” Id. at
¶ 17. Although the attorney in Roberts signed his clients’ names without their
authority and dishonored his notary jurat three times, we concluded that in
consideration of the relevant mitigating factors—including the attorney’s clean
disciplinary record, remorse, good character, cooperation in the disciplinary
process, and “good, albeit misguided, intentions” to help his clients—a
conditionally stayed six-month suspension was the appropriate sanction. Id. at
¶ 18-20.
       {¶ 8} In Trivers, an attorney notarized the signatures on nine documents
related to several property transfers, although he had not personally witnessed any
of the signatures. In addition, the attorney later participated in a meeting in which
a power of attorney was fraudulently created to cover up his misconduct. We
concluded that his multiple acts of fraud distinguished the case from those in which
we had imposed public reprimands or fully-stayed suspensions for isolated
instances of notary abuse. We therefore suspended the attorney for one year, with
six months conditionally stayed. Id. at ¶ 10.
       {¶ 9} Here, there is no allegation that Clark notarized a forged signature or
that he forged his clients’ signatures. The board, however, found that because he
engaged in eight instances of improper notarizations over a seven-year period, a
more severe sanction than a public reprimand was warranted. The board also
distinguished Clark’s conduct from that of the attorney in Trivers, who participated
in an effort to cover up his notary abuse and failed to acknowledge the wrongful
nature of his conduct. Accordingly, the board recommends that we impose the




                                         4
                                January Term, 2018




same sanction as we imposed in Roberts—a conditionally stayed six-month
suspension.
         {¶ 10} Upon our review of the record, we agree that Clark engaged in the
stipulated misconduct and that a stayed six-month suspension is appropriate. As
we stated in Roberts, “authenticating a document through notarization is not a
trifle” and an attorney owes “clients, the public, and the judicial system a duty to
conscientiously observe his duties as a notary public.” 117 Ohio St.3d 99, 2008-
Ohio-505, 881 N.E.2d 1236, at ¶ 14.
         {¶ 11} John David Clark is suspended from the practice of law for six
months, with the entire suspension stayed on the condition that he engage in no
further misconduct. If Clark fails to comply with the condition of the stay, the stay
will be lifted and he will serve the entire six-month suspension. Costs are taxed to
Clark.
                                                             Judgment accordingly.
         O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________
         Scott J. Drexel, Disciplinary Counsel, and Michelle R. Bowman, Assistant
Disciplinary Counsel, for relator.
         Crabbe, Brown & James, L.L.P., and Larry H. James, for respondent.
                               _________________




                                         5